
	

113 HRES 193 IH: Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 193
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Moore submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of Sexual
		  Assault Awareness and Prevention Month.
	
	
		Whereas, on average, a person is sexually assaulted in the
			 United States every 2 minutes;
		Whereas the Department of Justice reports that more than
			 200,000 Americans are sexually assaulted each year;
		Whereas 1 in 5 women and 1 in 71 men have been victims of
			 rape or attempted rape;
		Whereas children and young adults are most at risk of
			 sexual assault, as 44 percent of victims of sexual assault are under the age of
			 18, and 80 percent are under the age of 30;
		Whereas sexual assault affects women, men, and children of
			 all racial, social, religious, age, ethnic, ability, sexual orientation, and
			 economic groups in the United States;
		Whereas, the Federal Bureau of Investigation (FBI)
			 recently expanded its definition of rape to include sexual assault against
			 males, which will assist in making reporting of this devastating crime more
			 accurate and provide a better understanding of its effects on victims;
		Whereas, in addition to the immediate physical and
			 emotional costs, sexual assault has associated consequences that may include
			 post-traumatic stress disorder, substance abuse, depression, homelessness,
			 eating disorders, and suicide;
		Whereas all forms of sexual violence are unacceptable,
			 whether committed by a stranger, family member or acquaintance of the
			 victim;
		Whereas less than half of sexual assault victims pursue
			 prosecution by reporting their attack to law enforcement agencies;
		Whereas, by fully assessing the scope of the backlog of
			 untested evidence in the possession of law enforcement and crime labs and by
			 using DNA technology to eliminate the backlog, we have the potential to
			 identify and prosecute rapists in tens of thousands of unsolved cases;
		Whereas aggressive prosecution can lead to the
			 incarceration of rapists, who tend to be serial criminals who methodically
			 select their victims and plan their crimes, thereby preventing them from
			 committing further crimes;
		Whereas national, State, territory, and tribal coalitions,
			 community-based sexual assault service providers, law enforcement agencies and
			 other organizations across America are committed to increasing public awareness
			 of sexual violence and its prevalence, and to eliminating it through
			 improvements to the criminal justice system and programs to prevent crime and
			 educate the public;
		Whereas important partnerships have been formed among
			 criminal and juvenile justice agencies, health professionals, public health
			 workers, educators, first responders, and victim service providers;
		Whereas free, confidential help is available to all
			 victims and survivors of sexual assault through the National Sexual Assault
			 Hotline (800–565–HOPE) and National Sexual Assault Online Hotline
			 (online.rainn.org), and more than 1,100 sexual assault service providers across
			 America;
		Whereas the Department of Defense (DOD) estimates that
			 more than 19,000 members of the Armed Forces are sexually assaulted each
			 year;
		Whereas the DOD Safe Helpline provides live help to Active
			 duty service members and other members of the DOD community worldwide by phone
			 (877–995–5247) and online at SafeHelpline.org, as well as installation-based
			 referrals via texting;
		Whereas, the Safe Helpline mobile app allows survivors of
			 sexual assault in the military to create a customized self-care plan and
			 connect to resources from anywhere in the world;
		Whereas this month, the DOD Safe Helpline will launch the
			 DOD Safe HelpRoom, a moderated online peer support service which will allow
			 survivors of sexual assault in the military to connect with one another in a
			 secure online environment;
		Whereas, according to a 2012 survey of rape crisis centers
			 by the National Alliance to End Sexual Violence, 50 percent of programs have
			 laid-off staff in the past year, with more than 100 advocates losing their jobs
			 and more than 120 positions left vacant, and 65 percent of programs have a
			 waiting list for counseling services;
		Whereas individual and collective efforts reflect our
			 dream for a Nation where citizens and organizations actively work to prevent
			 all forms of sexual violence and no sexual assault victim goes unserved and no
			 sexual assault perpetrator goes unpunished; and
		Whereas April is recognized as National Sexual
			 Assault Awareness and Prevention Month: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)National Sexual Assault Awareness and
			 Prevention Month provides a special opportunity to educate the people of the
			 United States about sexual violence and to encourage the prevention of sexual
			 assault, the improved treatment of its victims, and the prosecution of its
			 perpetrators;
				(B)it is appropriate to properly acknowledge
			 the more than 20 million men and women who have survived sexual assault in the
			 United States and salute the efforts of survivors, volunteers, and
			 professionals who combat sexual assault;
				(C)national and community organizations and
			 private sector supporters should be recognized and applauded for their work in
			 promoting awareness about sexual assault, providing information and treatment
			 to its survivors, and increasing the number of successful prosecutions of its
			 perpetrators; and
				(D)public safety, law enforcement, and health
			 professionals should be recognized and applauded for their hard work and
			 innovative strategies to increase the percentage of sexual assault cases that
			 result in the prosecution and incarceration of the offenders;
				(2)the House of Representatives strongly
			 recommends national and community organizations, businesses in the private
			 sector, colleges and universities, and the media to promote, through National
			 Sexual Assault Awareness and Prevention Month, awareness of sexual violence and
			 strategies to decrease the incidence of sexual assault; and
			(3)the House of Representatives supports the
			 goals and ideals of National Sexual Assault Awareness and Prevention
			 Month.
			
